"For two or three years prior to February, 1941, there had been a keen rivalry between two local unions at the Utica Knitting Mills concerning which union should represent the employees in their collective bargaining with their employer, Utica Knitting Mills. Each local union claimed jurisdiction in the mill, the membership in the two unions being relatively close at all times.
"The two local unions are Local 204, an affiliate of the Congress of Industrial Organization, and Local 21500, an affiliate of the American Federation of Labor. We shall hereafter refer to Local 204 as the C.I.O., and the Local 21500 as the A.F. of L.
"In August, 1938, an election was held at the Utica Knitting Mills for the purpose of determining which union had the majority of employees and should represent the employees at said mill in their collective bargaining with the management. The C.I.O. won said election by a majority of fifty votes. And on September 24, 1938, the National Labor Relations Board certified the C.I.O. as the collective bargaining agency for all the employees at said mill. Another election was held in the summer of 1940, and the C.I.O. again won by a majority of 35 to 40 votes. There was no certification by the National Labor Relations Board after this last election.
"On December 31, 1940, the management of Utica Knitting Mills entered into an agreement with the C.I.O. which provided that all employees of the mill must become members of the C.I.O. In said agreement, the management 'Recognizes the obligations of the employees as members of the union (C.I.O.) to pay their dues regularly when same shall be due.' The claimant, Mrs. Lillie Mae Badgett, voted for the closed shop agreement when it was presented to the C.I.O.
"After the C.I.O. entered into its closed shop agreement with the Utica Knitting Mills, the C.I.O. passed out cards to the non-C.I.O. employees of the mill, which cards are as follows: 'Fellow Workers! The T.W.U.A. has entered into a contract with the Utica Knitting Co., and wishes to notify all workers who are not members of Local 204 that there will be no payment of the initiation fee. Your dues will be $1.00 per month beginning the month of February.' The notices of the closed shop agreement were posted about Friday before the strike and picketing started on the following Monday, February 3, 1941, and the aforementioned cards were passed out by the C.I.O. about the same time the notices of the closed shop agreement were posted.
"The A.F. of L. protested against the closed shop agreement, claiming that it had a majority of the employees at said mill and that said closed shop agreement was unfair to the members of the A.F. of L. The A.F. of L. asked for another election, which was denied.
"The A.F. of L. called a strike on Monday, February 3, 1941, which lasted until March 3, 1941, because the management and the C.I.O. had entered into said closed shop agreement, which the A.F. of L. claimed was unfair to it. The A.F. of L. employees of the mill and other persons threw a picket line around the mill and forcibly kept the C.I.O. employees from entering said mill. The unemployment of claimant *Page 463 
and other members of the C.I.O. was due to the strike and picketing on the part of the A.F. of L. The management wanted the claimant and other members of the C.I.O. to work and the only thing that prevented them from working was the fact that the A.F. of L. formed a mass picket line and would not let them into the mill.
"The trial court found 'that there was a controversy resulting in a strike and violence between the A.F. of L. members on the one hand and the C.I.O. supported by the management of the mill on the other.' "
All that goes hereinabove is copied, literally from the able brief filed here on behalf of appellee. It states the facts involved, essentially. But we believe we can simplify the question before us by making a short supplementary, explanatory, but not contradictory, statement of our own. It follows:
This is a suit by appellant for benefits allegedly due under the Alabama Unemployment Compensation Act, General Acts 1935, p. 950 et seq., as amended by act approved Sept. 21st, 1939, Gen.Acts Ala. 1939 p. 721, 736.
The case was tried below upon an agreed statement of facts, wherein it was agreed that claimant (appellant) was entitled to unemployment benefits as provided in Section 213, Title 26, Code 1940 (a part of the Codification of Acts 1939, p. 721) unless she was (disqualified from receiving such benefits under subsection A. of Section 214 Title 26 Code 1940 (a part of the Codification of this same act of 1939).
This subsection A. of Section 214 Title 26 Code 1940 provides that an individual shall be disqualified for benefits "for any week in which his total or partial unemployment is directly due to a labor dispute still in active progress in the establishment in which he is or was last employed; for the purposes of this section only, the term 'labor dispute' includes any controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether disputants stand in the proximate relation of employer and employee. This definition shall not relate to a dispute between an individual worker and his employer."
We are not sure that we understand, precisely, what is meant by each clause of the "Disqualification for benefits" as contained in this Subsection A. of Section 214 Title 26 Code 1940, we have quoted above; nor exactly the difference sought to be provided between this "disqualification for benefits" and the one existant when we decided the case of Department of Industrial Relations v. Drummond, 1 So.2d 395, 3972 viz: "(d) During Trade Disputes. An employee shall not be eligible for benefits for any week in which his total or partial unemployment is directly due to a labor dispute still in active progress in the establishment in which he is or was last employed."
But the decisive question, as we see it, is unchanged.
Judge Simpson, writing for this court, in the above case of Department of Industrial Relations v. Drummond, has said, it seems to us, all that needs be said about the way and manner in which the Statute under which the suit is brought should be construed. We refer to his remarks.
He there made it clear that the Legislature "never intended that one, who has purchased his protection against involuntary unemployment, should be denied those benefits because of a 'labor dispute' in which he was in no way involved and the causes of which unemployment he, his agents or organization were powerless to avert." Also that "the clear meaning of the language [that is, the language providing "disqualification for benefits" as it existed at the time Judge Simpson was writing, — and, so far as we can see, at the present time] is to confine disqualification to those who are creating the dispute or participating therein, in order to enforce their demands."
All that Judge Simpson wrote in the above connection was approved by our Supreme Court. See Department of Industrial Relations v. William M. Drummond, 241 Ala. 142, 1 So.2d 402. And it is the law by which our consideration of this case is governed.
Here, the simple facts are that a dispute arose between the C.I.O. and the A.F. of L. as to which one was entitled to be the agent to bargain — for all the employees — with the Utica Knitting Mills — a concern engaged in Interstate Commerce.
The National Labor Relations Board, as was its province, investigated the controversy, *Page 464 
— taking, as seems to have been optional with it, a secret ballot of the employees — and certified to the parties the C.I.O. as the bargaining agent. All this in accordance with the law. U.S. Statutes at Large, Vol. 49, p. 449, 29 U.S.C.A. § 151
et seq.
The C.I.O., still in accordance with the law, proceeded to bargain with the employer; and entered into a contract providing that all employees should be or become members of the C.I.O., — a "Closed shop" agreement, as it is called.
Then, the members of the A.F. of L., struck — though that is not here important.
What they did that is important was to surround the plant of the employer — appellant's employer, — perhaps with others, their sympathizers — and by force and arms prevent appellant from going to her work.
Of appellant, certainly, it cannot be said that she was engaged in a "labor dispute still in active progress in the establishment in which she (is or) was last employed." In fact there was no "labor dispute still in active progress." It had been settled.
And we know of no logical course of reasoning by which it may be said that a simple defiance of the law may be dignified by calling it a "dispute."
The "dispute" that had existed in the employer's plant had been — in all respects in conformity with the law appertaining — dissolved. All that was being done — that was "in progress," so to speak — at the time appellant suffered her unemployment, was, — insofar as she was concerned, — in strict, indisputable agreement with the law.
The utterly lawless acts of those who forcibly prevented appellant from entering her place of employment cannot, as we have said, be dignified by the name of "labor dispute."
But if it should be called a "labor dispute" it is certainly one with which appellant was in no way connected. And, under the authority of our holding in the Department of Industrial Relations v. Drummond case hereinabove cited, she could not, thereby, be denied her compensation to which she is agreed to be, otherwise, entitled.
The opinion and judgment of the court below are not in accord with what we have written.
The said judgment is reversed. And the cause is remanded so that the compensation to which appellant is entitled may be properly calculated — when the court from which this appeal comes will enter judgment in favor of appellant.
All that goes hereinabove was prepared by me as and for the opinion and decision of the court.
But, as appears, my associates, while refusing to agree with each other, do not agree with me.
So what I have written will, I trust, make clear my reasons for dissenting from the judgment now rendered by this court.
If one, as appellant, acting in all respects in accordance with the law, can be said in any legal sense to havecaused her own unemployment, merely for the reason that others,incensed by her action, violated the law, preventing her from going to work by force and arms, I did not know it before now.
So I dissent.
2 Ante, p. 78.